YOUNG, Presiding Judge,
dissenting.
I dissent.
I am convinced that under IC 18-1-6-8 there should be no recovery in the instant suit. The statute is plain and unambiguous and condemns as void any attempt to bind the municipality in the absence of an appropriation. Those dealing with the city in the face of such statutory law do so at their peril and it is unimportant that the parties may seemingly have acted in good faith. Recognition of plaintiff’s right of recovery on the doctrine of quantum meruit is but a method of invalidating the statute in question. Such equities as surround plaintiff must, under the circumstances, yield to the plain statutory provisions. Moreover, there is a much broader equitable basis for denying than for permitting recovery. The statute is for the general welfare and protection of the public and particularly the taxpayers of the municipality. To brush the same aside and permit recovery on some supposed basis of “services rendered” leaves the public without the protection conferred by the legislature.
The statute here prohibits any officer or employee of a city from binding the city on any contract or in any other way and makes absolutely void “all contracts, and agreements, express or implied, and all obligations of any and every sort, beyond such existing appropriations * * It will thus be seen that implied as well as express agreements to pay for services rendered beyond the sum appropriated are condemned by the act.